332 S.W.3d 927 (2011)
Tywan JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72197.
Missouri Court of Appeals, Western District.
March 8, 2011.
Mark A. Grothoff, Columbia, MO, for Appellant.
Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Tywan Johnson appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).